                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   PAUL JOSEPH SAYRE,

                                                                         11                  Plaintiff,                                    No. C 19-02247 WHA
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   GOOGLE, INC.,                                                ORDER GRANTING
                                                                                                                                           MOTION TO DISMISS
                                                                         14                  Defendants.
                                                                                                               /
                                                                         15
                                                                         16                                          INTRODUCTION

                                                                         17          In this pro se antitrust action, plaintiff accuses defendant of using its monopoly power

                                                                         18   to suppress competition. Defendant moves to dismiss all claims. The motion to dismiss is

                                                                         19   GRANTED.

                                                                         20                                            STATEMENT

                                                                         21          Plaintiff Paul Joseph Sayre is the owner and creator of RDevice. In 2009, Sayre filed a

                                                                         22   provisional patent on messenger technology for RDevice. In 2010, he filed a formal patent

                                                                         23   application and launched RDevice as a web and mobile messenger developed to work on

                                                                         24   defendant Google’s Android mobile operating system. Sayre alleges that RDevice had many

                                                                         25   features that directly competed with Google in the communication and social space because

                                                                         26   it was one of the first messengers ever launched (Dkt. No. 58 at 2).

                                                                         27           Google Play is the primary method for installing applications on Android devices;

                                                                         28   Google automatically blocks devices from downloading apps from any other source. RDevice is
                                                                          1   an app designed specifically for Android smart phones and will not work on another operating
                                                                          2   system without completely reprogramming the software code. Users may install RDevice
                                                                          3   without Google Play by overriding the device security features but losing automatic updates.
                                                                          4   This may be disconcerting to some users and could expose the device to malware or hackers
                                                                          5   (Dkt. No. 1 at 6).
                                                                          6          Sayre sought to utilize Google’s mobile app distribution platform, Google Play, and
                                                                          7   Google’s web search engine, Google Web, to access users for his messenger app. He alleges
                                                                          8   RDevice has been removed from Google Play numerous times and denied any attempts to
                                                                          9   reverse the decision. Additionally, RDevice does not appear in the category search results for
                                                                         10   messengers while published in Google Play and only appears near the end of the list if it is
                                                                         11   specifically searched. As a result, RDevice has one of the lowest installation records and
United States District Court
                               For the Northern District of California




                                                                         12   essentially does not exist. Sayre blames this all on Google’s alleged monopoly on app
                                                                         13   distribution with Google Play and Android (Dkt. No. 58 at 3).
                                                                         14          Sayre contends that Google targeted RDevice specifically because it was one of the first
                                                                         15   messengers ever launched and included a patent application. He states that other messengers
                                                                         16   grew simply because they were found on Google Play. The value of messengers is based on user
                                                                         17   acquisition rather than revenue. Sayre speculates that RDevice would amount to $1.6 billion had
                                                                         18   it reached its full market potential, similar to the value of others in the same space (Dkt. No. 58
                                                                         19   at 4–5).
                                                                         20          Based on the above, Sayre alleges that Google “engaged in antitrust behavior” and
                                                                         21   seeks relief for monopolization. This claim will be construed as a claim under Section 2
                                                                         22   of the Sherman Act because the absence of other conspiring parties makes a Section 1 claim
                                                                         23   inconceivable. He also claims a violation of Section 17200 of California’s Unfair Competition
                                                                         24   Law. Sayre seeks $1.6 billion in compensatory damages for loss of capital, revenue, market
                                                                         25   value, and userbase, as well as punitive damages and injunctive relief (id. at 2–5).
                                                                         26          These claims were originally filed in the United States District Court of the Eastern
                                                                         27   District of Texas, which transferred the case here. Although a prior order requested Sayre to file
                                                                         28   an amended complaint by August 14, 2019 (Dkt. No. 52), he did not file it until August 26, 2019


                                                                                                                               2
                                                                          1   (Dkt. No. 58). Google now moves to dismiss the amended complaint. A hearing was calendared
                                                                          2   on November 7, 2019. Sayre did not appear when the case was called. As a courtesy, the
                                                                          3   hearing was then moved to the end of the calendar, but Sayre never appeared. Google agreed to
                                                                          4   submit on the papers. This order follows full briefing (Dkt. Nos. 69, 73, 75).
                                                                          5                                                ANALYSIS
                                                                          6           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                                          7   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
                                                                          8   556 U.S. 662, 678, (2009) (quotations omitted). A claim is facially plausible “when the plaintiff
                                                                          9   pleads factual content that allows the court to draw the reasonable inference that the defendant
                                                                         10   is liable for the misconduct alleged.” Id. at 678. Plausibility requires pleading facts, as opposed
                                                                         11   to conclusory allegations or the “formulaic recitation of the elements of a cause of action,”
United States District Court
                               For the Northern District of California




                                                                         12   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, (2007), and must rise above the mere
                                                                         13   conceivability or possibility of unlawful conduct that entitles the pleader to relief. Iqbal,
                                                                         14   556 U.S. at 678–79. “Where a complaint pleads facts that are merely consistent with a
                                                                         15   defendant's liability, it stops short of the line between possibility and plausibility of entitlement
                                                                         16   to relief.” Id. at 678 (citation and quotation omitted). Nor is it enough that the complaint is
                                                                         17   “factually neutral”; rather, it must be “factually suggestive.” Twombly, 550 U.S. at 557 n.5.
                                                                         18           1.      MONOPOLY MAINTENANCE UNDER SECTION 2 OF THE SHERMAN ACT.
                                                                         19           Section 2 of the Sherman Act prohibits monopolization, attempted monopolization, and
                                                                         20   conspiracies to monopolize. More specifically, Section 2 provides that anyone who attempts “to
                                                                         21   monopolize any part of the trade or commerce among the several States, or with foreign nations,
                                                                         22   shall be deemed guilty of a felony . . . .” 15 U.S.C. § 2. To successfully claim a Section 2
                                                                         23   violation, Sayre must establish: (1) antitrust injury; (2) possession of monopoly power in a
                                                                         24   relevant market; and (3) willful acquisition or maintenance of that power. Foremost Pro Color,
                                                                         25   Inc. v. Eastman Kodak Co., 703 F.2d 534, 543 (9th Cir. 1983).
                                                                         26                   A.      Sayre Does Not Properly Allege an Antitrust Injury.
                                                                         27           Our court of appeals holds that antitrust injury is “injury to the market or to competition
                                                                         28   in general, not merely injury to individuals . . . .” McGlinchy v. Shell Chem. Co., 845 F.2d 802,


                                                                                                                                 3
                                                                          1   812 (9th Cir. 1988). “Where the defendant’s conduct harms the plaintiff without adversely
                                                                          2   affecting competition generally, there is no antitrust injury.” Paladin Assocs. v. Mont. Power
                                                                          3   Co., 328 F.3d 1145, 1158 (9th Cir. 2003).
                                                                          4           Sayre alleges that Google Play and Google Web search results limited or hid RDevice
                                                                          5   from consumer discovery. He then conclusively alleges that Google’s conduct resulted in
                                                                          6   RDevice losing access to the majority of cell phone users in the global market (Dkt. No. 73 at 3).
                                                                          7   These allegations are not enough to support an antitrust claim because they only state injury to
                                                                          8   RDevice and no other competitor. Ibid. To the contrary, Sayre admits that “[o]ther messengers
                                                                          9   have made substantial growth simply because they were found in Google Play. . . .” (Dkt. No. 58
                                                                         10   at 4). Sayre does not allege that Google’s conduct harmed competition or consumers, but instead
                                                                         11   that it only harmed RDevice. Sayre, therefore, does not properly allege antitrust injury and fails
United States District Court
                               For the Northern District of California




                                                                         12   to state a claim meeting the first element of a Section 2 violation.
                                                                         13                   B.      Sayre Does Not Properly Allege that Google
                                                                                                      Possessed Monopoly Power in Any Relevant Market.
                                                                         14
                                                                                      Sayre bears the burden of showing that Google’s conduct produces significant
                                                                         15
                                                                              anticompetitive effects within a relevant market. Although the validity of a relevant market
                                                                         16
                                                                              itself is typically a factual element, our court of appeals holds that failure to identify a relevant
                                                                         17
                                                                              market is a proper ground for dismissing Section 2 claims. Sayre, therefore, must facially
                                                                         18
                                                                              identify a relevant market to survive dismissal. Tanaka v. Univ. of S. Cal., 252 F.3d 1063
                                                                         19
                                                                              (9th Cir. 2001).
                                                                         20
                                                                                      A “relevant market” encompasses notions of geography along with product use, quality,
                                                                         21
                                                                              and description. The geographic market extends to the area of effective competition where
                                                                         22
                                                                              there are alternative sources of supply based on factors including delivery limitations or cost.
                                                                         23
                                                                              The product market includes interchangeable goods or services and cross elasticity of demand.
                                                                         24
                                                                              See Kaplan v. Burroughs Corp., 611 F.2d 286, 292 (9th Cir. 1979).
                                                                         25
                                                                                      Sayre does not properly allege a relevant geographic market. He broadly states that
                                                                         26
                                                                              RDevice competed with Google “on a worldwide scale” because RDevice worked on the
                                                                         27
                                                                              Android platform (Dkt. No. 73 at 5). This does not consider the delivery limitations that
                                                                         28
                                                                              RDevice may face in countries or regions with import and export restrictions. It is implausible

                                                                                                                                 4
                                                                          1   for Sayre to assert that there are no regulatory, legal, technological, or practical restraints for
                                                                          2   RDevice to compete in the United States, as opposed to other countries. Because plaintiff fails
                                                                          3   to address such impediments, he does not allege a relevant geographic market.
                                                                          4           Next, Sayre must allege a product name, feature, or market share to indicate a relevant
                                                                          5   product market. He conclusively states that Google controls 81% of the cell phone market and
                                                                          6   limiting its platform to RDevice resulted in a loss of “over 81% of cell phone consumers around
                                                                          7   the world and 100% of RDevice’s userbase . . . .” (Dkt. No. 73 at 6). Now that Sayre vaguely
                                                                          8   identifies the global cell phone market as the relevant product market where Google competes
                                                                          9   with RDevice, he must allege that Google has a dominant share and excludes competition.
                                                                         10   Mercy-Peninsula Ambulance, Inc. v. CTY. of San Mateo, 791 F.2d 755, 759 (9th Cir. 1986).
                                                                         11           Instead, Sayre alleges that Google is the subject of governmental investigations by the
United States District Court
                               For the Northern District of California




                                                                         12   United States Department of Justice and 48 states (Dkt. No. 73 at 5). A mere government
                                                                         13   inquiry does not establish that Google controlled prices or excluded competition in a relevant
                                                                         14   market. To the contrary, Sayre states that messenger apps that competed with RDevice
                                                                         15   substantially grew simply because they were found on Google Play (Dkt. No. 1 at 5). As a
                                                                         16   result, Sayre fails to plausibly allege that Google possesses monopoly power in a relevant market
                                                                         17   and, therefore, does not meet the second element required to claim a Section 2 violation.
                                                                         18                   C.      Does Sayre Plausibly Allege that Google
                                                                                                      Engaged in Anticompetitive Conduct?
                                                                         19
                                                                                      Willful acquisition or maintenance of monopoly power means that the monopolist must
                                                                         20
                                                                              have “engaged in willful acts directed at establishing or retaining its monopoly as distinguished
                                                                         21
                                                                              from growth or development as a consequence of a superior product, business acumen, or
                                                                         22
                                                                              historic accident.” California Computer Products v. International Business Machines Corp.,
                                                                         23
                                                                              613 F.2d 727, 735 (9th Cir. 1979) (internal quotations omitted) (quoting United States v.
                                                                         24
                                                                              Grinnell Corp., 384 U.S. 563, 571 (1966).
                                                                         25
                                                                                      The Supreme Court has held that the Sherman Act does not restrict the long-recognized
                                                                         26
                                                                              right of a business to freely exercise its independent discretion as to the parties with whom it
                                                                         27
                                                                              elects to deal. Verizon Communs., Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398,
                                                                         28


                                                                                                                                 5
                                                                          1   408 (2004). Anticompetitive conduct involves electing to forgo short-run benefits because
                                                                          2   of an interest in reducing competition in the long run by harming smaller competitors. Ibid.
                                                                          3           Sayre responds to this by relying on an “essential facility” theory of liability. “A facility
                                                                          4   that is controlled by a single firm will be considered ‘essential’ only if control of the facility
                                                                          5   carries with it the power to eliminate competition in the downstream market.” Alaska Airlines,
                                                                          6   Inc. v. United Airlines, Inc., 948 F.2d 536, 544 (9th Cir. 1991). Sayre, however, concedes that
                                                                          7   Google Play is not essential because RDevice could reach consumers by employing potential
                                                                          8   alternative channels of distribution (Dkt. No. 73 at 3). This order need not reach this issue in
                                                                          9   light of the earlier points made herein. Because Sayre does not meet the first two elements
                                                                         10   required to claim relief under Section 2, the motion to dismiss his antitrust claim under the
                                                                         11   Sherman Act is GRANTED.
United States District Court
                               For the Northern District of California




                                                                         12           2.     VIOLATION OF SECTION 17200.
                                                                         13           To state a claim for unfair competition under Section 17200 of the California Business
                                                                         14   and Professions Code, Sayre must allege that Google engaged in an “unlawful, unfair or
                                                                         15   fraudulent business act or practice.” The statute is violated when a defendant’s conduct violates
                                                                         16   any of the foregoing elements. Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1168 (9th
                                                                         17   Cir. 2012). Our court of appeals holds that any finding of unfairness to competitors under
                                                                         18   Section 17200 “be tethered to some legislatively declared policy or proof of some actual or
                                                                         19   threatened impact on competition.” Hodsdon v. Mars, Inc., 891 F.3d 857, 866 (9th Cir. 2018).
                                                                         20           Sayre never alleges in either his complaint or amended complaint that Google engaged
                                                                         21   in unlawful, unfair or fraudulent business practices. The only allegation he makes to support
                                                                         22   his allegation that Google violated Section 17200 is that this claim is “[b]ased on the statements
                                                                         23   made in Cause of Action 1-Antitrust” (Dkt. No. 58 at 5). In his opposition, however, Sayre
                                                                         24   contends that Google acted unlawfully and unfairly (Dkt. No. 73 at 7). Although new arguments
                                                                         25   should not be considered in this posture, all allegations were still reviewed for the purposes of
                                                                         26   this order.
                                                                         27           First, Sayre fails to allege that Google’s conduct was unlawful because his argument
                                                                         28   is still premised on the alleged violation of the Sherman Act and that claim is legally deficient.


                                                                                                                                 6
                                                                          1   Second, Sayre fails to allege that Google’s conduct was unfair because he continues to focus
                                                                          2   on the harm he experienced as an individual rather than harm to competition or consumers.
                                                                          3   Because Sayre does not sufficiently meet the elements for a Section 17200 violation, the motion
                                                                          4   to dismiss this claim is GRANTED.
                                                                          5                                            CONCLUSION
                                                                          6          For the reasons stated above, defendant’s motion to dismiss is GRANTED. In light of
                                                                          7   Sayre’s failure to prosecute, his failures to appear, and for reasons mentioned above, leave to
                                                                          8   amend is futile and this action is DISMISSED WITH PREJUDICE. Judgment shall be entered
                                                                          9   separately.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: November 14, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         14                                                        UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               7
